Citation Nr: 0026644	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-15 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite to the hands, to include Raynaud's 
disease.

2. Entitlement to service connection for irritable bowel 
syndrome as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

3. Entitlement to service connection for a stomach disorder 
as secondary to service-connected Post Traumatic Stress 
Disorder (PTSD).

4. Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Board notes that during the interim of this 
appeal, service connection was established for tinnitus and 
hearing loss, issues also appealed from the May 1998 rating 
decision.  Therefore, these claims are not addressed in this 
case.


FINDINGS OF FACT

1.  In January 1997, the Board denied the veteran's claim for 
service connection for frostbite of the hands, to include 
Raynaud's disease; the United States Court of Appeals for 
Veterans Claims (Court) upheld the Board's decision in April 
1998. 

2.  Evidence received since the Board's January 1997 decision 
and the Court's April 1998 decision is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for residuals of frostbite to include Raynaud's 
disease.
3.  There is no competent medical evidence of a diagnosed 
irritable bowel syndrome that is related to PTSD.

4.  There is no competent medical evidence of a diagnosed 
stomach disability that is related to PTSD.

5.  The veteran's service-connected disabilities consist of 
PTSD, rated as 30 percent disabling, tinnitus, rated as 10 
percent disabling, and bilateral hearing loss, which is non 
compensable, for a combined rating of 40 percent.

6.  The veteran has a high school diploma with one year of 
college and occupational experience as a painter and linotype 
operator.

7.  The veteran's service-connected disabilities are properly 
rated and do not meet the schedular criteria for individual 
unemployability; nor do these disabilities prevent the 
veteran from obtaining and maintaining substantially gainful 
employment consistent with his education and employment 
experience.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision denying service 
connection for frostbite of the hands, to include Raynaud's 
disease, which was affirmed by the Court in April 1998, is 
final.  38 U.S.C.A. §§ 7104(b); 7266 (West 1991 & Supp. 
2000).

2.  Evidence submitted subsequent to the Board's January 1997 
decision and the Court's April 1998 decision is not new and 
material and the claim has not been reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for irritable bowel syndrome as secondary to PTSD is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a stomach disability as secondary to PTSD is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).

5.  The criteria for a total compensation rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran claims that service connection for residuals of 
frostbite to his hands should be established at this time.  
However, his claim was previously considered and denied by 
Board in January 1997.  Moreover, in April 1998, the Court 
considered and denied the veteran's claim finding no medical 
evidence of nexus with respect to the veteran's claim for 
frostbite and Raynaud's disease.  The veteran failed to note 
an appeal to the Federal Circuit Court and both the Court's 
and the Board's decisions are final.  38 U.S.C.A. §§ 7104(c), 
7291 (West 1991 & Supp. 2000).

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is 
to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, the evidence associated with the claims 
file prior to the Board's January 1997 decision includes the 
veteran's service medical records, an April 1994 letter from 
Charles H. Rohren, M. D., a May 1994 VA examination report, 
June and July 1995 lay statements from the veteran's family 
and July 1995 hearing testimony.  The veteran's service 
medical records show no evidence of either frostbite or 
Raynaud's disease.  The letter from Dr. Rohren, a doctor at 
the Mayo Clinic, notes that the veteran received care for 
almost thirty years at the Mayo Clinic and that while the 
veteran reported exposure to cold in Korea and other work, 
there was no indication of frostbite in the Mayo records.  
The VA examiner found the veteran's skin to be of normal 
appearance with warm temperature and no areas of paresthesia.  
He reported a diagnosis of remote history of frostbite with 
secondary diagnosis of Raynaud's.  

The lay evidence from the veteran and various close family 
members shows that the veteran reported exposure to extreme 
cold in service and that he continued to experience problems 
such as numbness, tingling and whiteness after service.

The Board found that the veteran's claim was not well-
grounded as there was no medical diagnosis of current 
disability.  The Court, in reviewing the same evidence that 
was before the Board, likewise found the claim to be not well 
grounded as there was no medical evidence of a nexus between 
the claimed in-service injury from frostbite and any current 
disability.

Evidence associated with the claims file subsequent to the 
January 1997 Board decision and April 1998 Court decision 
includes records from a private clinic dated from March 1993 
to June 1997, a statement from the veteran dated August 1997, 
statements from fellow soldiers dated August and September 
1997, a letter from a Vet Center dated April 1998, records 
from Kearney Orthopedic and Fracture Clinic dated December 
1998 to March 1999, a letter from a fellow soldier dated 
January 2000 and a VA PTSD examination dated February 2000.  
The private clinic records make no reference to complaints or 
clinical findings regarding the veteran's hands, and there is 
no evidence of a diagnosis of either frostbite or Raynaud's 
disease.  The veteran's August 1997 statement includes 
photographs and a description of his exposure to cold in 
Korea, while the two 1997 statements from fellow soldiers do 
not include descriptions of the veteran's frostbite in 
service.  The letter from the Vet Center was written by a 
social worker at the center and also contains a description 
of the veteran's exposure to cold and subsequent bleeding of 
his hands while he served in Korea.  The social worker 
indicated that the veteran continued to have problems with 
his hands.  The January 2000 letter from a fellow soldier 
also described the cold and exposure in service.  Finally, 
the Board notes that the most recent VA examination in 
February 2000 did not discuss the veteran's residuals of 
frostbite.

In reviewing the evidence submitted, the Board concludes that 
while some of it is new, in that it was not previously before 
the Board, it is essentially cumulative or not relevant to 
the issue at hand.  The photographs depict the veteran and 
others during his Korean service without showing evidence of 
frostbite.  The veteran's statements have been considered 
previously, and the social worker's statement is a recounting 
of the veteran's history as he reported.  The January 2000 
statement from the veteran's fellow soldier likewise confirms 
that they were all exposed to cold during their tour of duty, 
but he provides no medical evidence to establish a diagnosis 
of frostbite.  As a laypersons, neither he nor the veteran 
are competent to offer medical diagnoses, nor can they 
provide the necessary medical nexus required to reopen the 
veteran's claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Accordingly the Board finds that there is no evidence 
submitted with respect to the veteran's claim which by 
itself, or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Thus, it follows that the 
claim for service connection for residuals of frostbite to 
the hands, to include Raynaud's disease, has not been 
reopened.  The Board views the above discussion as sufficient 
to inform the veteran of the elements necessary to reopen his 
claim for service connection.  See Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Secondary Service Connection

The veteran also claims entitlement to service connection for 
irritable bowel syndrome and a stomach condition as secondary 
to service connected PTSD.  Where a disability is proximately 
due to or the result of a service- connected disease or 
injury, it also will be considered service connected.  When 
service connection is thus established for a secondary 
disorder, the secondary disorder shall be considered a part 
of the original disorder.  38 C.F.R. § 3.310 (1999).  Service 
connection for PTSD was established by rating decision dated 
June 1999.

A well grounded claim pursuant to 38 C.F.R. § 3.310 must 
satisfy three criteria; there must be a medical diagnosis of 
a current disability, there must be medical, or in certain 
circumstances lay, evidence of inservice occurrence or 
aggravation of a disease or injury, and there must be 
evidence of a nexus between the inservice disease and the 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).  
Moreover, with regard to claims advanced on the theory of 
secondary service connection under 38 C.F.R. § 3.310 and the 
Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995), 
the Board also emphasizes that medical evidence of causation 
is also necessary to well-ground a secondary service 
connection claim.  See generally Reiber v. Brown, 7 Vet. App. 
513 (1995). 

Initially, the Board notes that the veteran's service medical 
records do not show either an irritable bowel or stomach 
disorder in service.  Moreover, a January 1997 final Board 
decision denied service connection for a bowel disorder, to 
include amebic dysentery, on a direct basis, notwithstanding 
a May 1994 VA examination report of remote history of amebic 
dysentery that was currently quiescent.   

In July 1995, the veteran appeared for an RO hearing and 
testified that he had dysentery from drinking contaminated 
water during service, and that he had experienced recurrent 
episodes of diarrhea since service.  He did not relate any 
stomach or bowel disorder to his claimed PTSD.  

In June 1997, the veteran underwent a VA examination for 
PTSD, and he did not complain of, nor was there a clinical 
assessment of, any type of irritable bowel or stomach 
disorder.  Similarly, the statements provided by the 
veteran's fellow soldiers in July and August 1997 did not 
describe an irritable bowel or stomach disorder.  There was 
likewise no mention of either type of disorder in the letter 
from the Vet Center dated in April 1998.  

In October 1999, in conjunction with his claim, the veteran 
submitted an excerpt from the Merck Manual which is not dated 
or paginated.  The excerpt indicated that "psychologic and 
social stresses are often present in patients with irritable 
bowel syndrome, and may be related in a temporal sense to be 
exacerbations of symptoms.  They are thought to be at least 
aggravating factors, but may be causative."   

The veteran was afforded further VA examination for PTSD in 
February 2000.  Again, there was no mention of irritable 
bowel or stomach ailments as symptoms related to PTSD. 

In reviewing the evidence of record, the Board concludes that 
the veteran has failed to submit a well-grounded claim for 
either irritable bowel syndrome or for a stomach disability 
as secondary to service-connected PTSD.  There is no medical 
evidence of a diagnosis of either irritable bowel syndrome or 
a stomach disability, which precludes consideration of either 
condition on a secondary basis.  With regard to the Merck 
Manual excerpt, while it references psychologic stressors as 
factors in possible aggravation of an irritable bowel, it is 
not relevant here as the veteran has no such diagnosed 
disability.  

With regard to the lay statements submitted by the veteran 
which purport to connect an irritable bowel syndrome and 
stomach problems to PTSD, the Board notes that where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App.  134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).   

Accordingly, as there is no medical evidence of diagnosed 
disabilities of either the veteran's stomach or bowel related 
to service-connected PTSD, the claims must be denied as not 
well grounded.  In reaching this conclusion, the Board is 
unaware of any information on this matter that would put VA 
on notice that any additional relevant evidence may exist 
that, if obtained, would well ground the veteran's claim.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

III.  TDIU

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disabilities 
preclude employment is sufficient to render the total 
compensation rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).   The Board also 
notes that the veteran has been provided multiple VA 
examinations for his service-connected conditions, and in 
that regard, the RO has clearly met its duty to assist 
pursuant to 38 U.S.C.A. § 5107(a), and no further assistance 
to the veteran is required.

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (1999).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities consist of PTSD, 
tinnitus, and bilateral hearing loss.  He is assigned a 30 
percent rating for PTSD, 10 percent for tinnitus, and the 
hearing loss is non compensable.  His combined disability 
rating is reported at 40 percent.  

In reviewing the file, the Board concludes that all of the 
service-connected disabilities are properly rated.  Pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating for PTSD is indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The veteran's June 1997 and 
February 1999 VA examination reports reflect complaints of 
sleep problems, nightmares, and being easily startled.  The 
veteran was noted to have occasional distressing moments and 
symptoms of increased arousal when faced with recollections 
of his Korean War experiences.  However, he was found to have 
good concentration and insight.  He was noted to have a 
depressed and anxious mood in February 2000, but his global 
assessment of functioning (GAF) score was reported to be 
between 70 and 80 over the past year, which indicates that 
symptoms, if present, are transient and expectable reactions 
to psychosocial stressors.  This score reflects no more than 
slight impairment in social or occupational functioning.  The 
GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125 (1999).  

In contrast, there is no medical evidence of reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationship that would warrant a rating in excess of 
30 percent for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The veteran's tinnitus and bilateral hearing loss are 
likewise properly rated.  The veteran is assigned a maximum 
10 percent schedular rating for tinnitus under38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999), and his non-compensable 
hearing loss was evaluated pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999).  A December 1999 VA audiological 
examination showed the average pure tone thresholds of 54 
decibels (dB) in the right ear and 44 dB in the left ear, 
with speech recognition scores of 88 in the right ear and 92 
in the left ear.  These audiometric findings correspond to 
Level II hearing in the right ear and Level I hearing in the 
left ear.  The findings of each of these examinations are 
commensurate with a noncompensable rating according to the 
schedular criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Thus, based upon the evidence of record, the veteran's 
combined disability rating of 40 percent is proper.  

Accordingly, in light of the foregoing, the veteran fails to 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), because he has no 
one disability ratable at 60 percent or more, and no 
combination of evaluations to reach 70 percent. 

Notwithstanding that the veteran does not meet the schedular 
criteria for a total disability evaluation, it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities will be rated 
totally disabled.  Therefore, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. 
§ 4.16(b).

The veteran has a high school diploma and one year of 
college.  He has been employed as a painter and a linotype 
operator and currently works part-time for a publishing 
house.  Moreover, in his February 2000 VA examination report, 
he stated that he chose to work part-time and works six hours 
a day for four days.  

Despite the veteran's report of unemployability, the evidence 
of record does not support his assertion.  The veteran is 
employed, albeit on a part time basis, and there is no 
probative evidence in the record to suggest that the veteran 
is incapable of performing some sort of occupation.  His most 
recent VA examination for PTSD shows some occupational 
impairment due to symptomatology, but the impairment was 
reported to be mild and the GAF score noted earlier reflects 
transient symptoms.  
Accordingly, the Board finds that while the veteran's 
service-connected disabilities may affect his employment to 
some degree, the evidence of record does not demonstrate that 
he is prevented from all substantially gainful employment for 
which he is qualified by reason of his education and work 
experience.  Thus, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV.  Ancillary Issues

The Board notes that on his VA Form 9, dated in October 1998, 
the veteran listed the following as issues: entitlement to an 
advisory/independent medical opinion, entitlement to an 
adequate reasons and bases, entitlement to a thorough and 
contemporaneous examination, and entitlement to an adequate 
reasons and bases. Notwithstanding the veteran's 
characterization of these issues as separately appealable 
issues, the issues of entitlement to an advisory/independent 
medical opinion, a new compensation examination, and adequate 
reasons and bases are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
These ancillary issues may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  Therefore, the denial of the veteran's procedural and 
"duty to assist" contentions are included within the 
present appeals, and do not require a separate notice of 
disagreement, statement of the case, substantive appeal, or 
supplemental statement of the case on these issues. The RO 
correctly treated these as ancillary issues and not as 
separately appealable issues.

With regard to these ancillary procedural issues which relate 
to VA's duty to assist the veteran, as the veteran has not 
presented well-grounded claims as to the issues currently on 
appeal, the duty to assist the veteran does not arise.  See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  The United States Court of Appeals for 
the Federal Circuit held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 38 
U.S.C.A. § 5107(a).  See Hensley v. West, 212 F.3d 1255, 1258 
(2000); Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

Specifically with regard to the request for an advisory 
medical opinion, the law provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not VA employees.  38 C.F.R. 
§ 3.328 (1999).  Further, approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  In the present case, there 
is no evidence to support a finding that the issues in this 
appeal are of such complexity as to warrant an independent 
medical opinion.  

The Board concludes that the examinations previously afforded 
to the veteran were adequate and that there is no basis for 
an advisory medical opinion.



ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of frostbite to the hands with Raynaud's disease, the appeal 
is denied.

Entitlement to service connection for irritable bowel 
syndrome and for a stomach disability, both as secondary to 
PTSD, is denied.

Entitlement to total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

